Citation Nr: 1510796	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the left clavicle.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lacerations of the arms and legs, and if so, whether service connection is warranted.

3.  Entitlement to an increased (compensable) rating for residuals of lacerations of the face and head.  

4.  Entitlement to an increased (compensable) rating for residuals of lacerations of the left clavicle.  

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

6.  Entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to May 1953 and from February 1955 to March 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, denied entitlement to compensable disability ratings for residual lacerations of the face and head, and of the left clavicle; denied entitlement to service connection for the left clavicle fracture; denied entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, and declined to reopen the Veteran's claim of entitlement to service connection for lacerations of the arms and legs.  

In May 2012, the Board remanded the claims on appeal for further evidentiary development.  The Board additionally reopened and remanded a claim of entitlement to service connection for a left hip disorder, and remanded a claim of entitlement to service connection for a disability of the mandible.  In a December 2014 rating decision, the RO granted service connection for left hip degenerative arthritis and laceration of the distal branch of the infraorbital nerve, which is a branch of the trigeminal nerve, with residual sensation changes (claimed as fracture of mandible), and assigned those disabilities initial 10 percent disability ratings, effective March 30, 2007.  Those claims are considered resolved in full.

The issues of entitlement to service connection for a peptic ulcer and for a lumbar spine disability were raised by the record in the July 2010 VA Form 9, and a July 2014 statement from the Veteran's representative, respectively.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensable disability ratings for service-connected residuals of lacerations of the head and face, and left clavicle; the issues of entitlement to service connection for a left clavicle fracture, and for lacerations of the arms and legs, on the merits; and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has at least one compensable service-connected disability.

2.  In a September 1986 rating decision, the RO denied entitlement to service connection for lacerations of the arms and legs.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the notice of decision.

3.  Evidence received since the September 1986 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claims for lacerations of the arms and legs.  


CONCLUSIONS OF LAW

1.   The claim for the assignment of a single 10 percent evaluation on the basis of having only multiple, noncompensable service-connected disabilities must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2014).

2.  The September 1986 rating decision that denied the Veteran's claim of entitlement to service connection for lacerations of the arms and legs is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

3.  Evidence received since the September 1986 rating decision is new and material; and the claim of entitlement to service connection for lacerations of the arms and legs is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Rating for Multiple, Noncompensable, Service-connected Disabilities

A veteran suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, may be awarded a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

Because compensable disability ratings were assigned in the December 2014 rating decision, effective March 30, 2007;  as a matter of law, the Veteran has no legal entitlement to a separate 10 percent rating for multiple, noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, because this claim is dismissed as a matter of law, VA has no notice or duty to assist obligations with respect to the claim.

II.  New and Material Evidence 

In a September 1986 rating decision, the RO denied entitlement to service connection for lacerations of the arms and legs.  The Veteran did not appeal the RO's decision with respect to the denial of that claim, and no additional evidence relevant to the claim was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b).  The September 1986 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the September 1986 rating decision, evidence relevant to the claim for lacerations of the arms and legs consisted of the Veteran's service treatment records (STRs), VA treatment records dated from April to June 1986, and an August 1986 VA examination report.

Relevant evidence obtained since the September 1986 rating decision includes VA treatment records dated through January 2002; private treatment records from Fayetteville Family Medical Care dated through June 2009, revealing the Veteran's contention that he received lacerations of his arms during his in-service accident in September 1957, and showing that he had left knee and upper arm scars during an August 2007 evaluation; and an October 1989 VA Form I-9 for an appeal related to hip and back disabilities, wherein the Veteran maintained that he received cuts on his arms and legs as part of his in-service accident.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating these service connection claims.  See Shade, supra.  The new evidence details the Veteran's contention that he also received lacerations of his arms and legs during his in-service accident, and contains medical evidence of current arm and leg scars.  Thus, the new evidence is new and material and the claim of entitlement to service connection for lacerations of the arms and legs is reopened.


ORDER

Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.

The claim of entitlement to service connection for lacerations of the arms and legs is reopened, and to this extent, the claim is granted.


REMAND

The finding of new and material evidence to reopen the claim for lacerations of the arms and legs entitles the Veteran to a new VA examination.  Shade v. Shinseki.

A June 2008 VA scars examination showed scars of the left eye, scalp, chin, and left clavicle.  A recent September 2014 VA scar examination report noted, however, that there were no scars of the head, face, or neck and that the left upper extremity was not affected by scars.  Additionally, unretouched color photographs have not been provided with respect to the scars of the head, face, and neck.  Clarification of the present state of disability of the Veteran's service-connected scars is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Veteran has attributed left clavicle disability to his in-service accident.  He has not been afforded a VA examination to obtain an etiology opinion with respect to any current left clavicle disability.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, adjudication of the TDIU claim must be deferred pending adjudication of the referred lumbar spine and peptic ulcer disabilities, as the claims are inextricably intertwined.  See Begin v. Derwinski, 3 Vet. App. 257, 258 (1992); Harris v. Derwinski, 1 Vet. App 180, 183 (1991).

Accordingly, these claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit a formal claim for entitlement to a TDIU.

2.  Schedule the Veteran for a VA examination of his scars.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner is asked to describe any present scars of the Veteran's arms and legs, apart from left clavicle scars.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any scars of the arms and legs had their onset during active service or are otherwise the result of an in-service disease or injury, to include the Veteran's in-service accident in September 1957.

With respect to service-connected scars of the face and head, and left clavicle, the examiner should address the following:

a)  Note whether the scars are deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scars should be measured.

b)  With respect to scars of the head and face, the examiner should also specifically note the extent of any palpable tissue loss, whether there is gross distortion or asymmetry of any paired sets of facial features, and whether any of the 8 characteristics of disfigurement are present in the face, head, or neck.

The features of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

The examination report should include unretouched color photographs of scars of the head, face, or neck.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, including the August 2007 private treatment report noting healed scars of the upper arms and left knee.

3.  Schedule the Veteran for a VA orthopedic examination of his left clavicle.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should describe any present left clavicle disability, to include fracture residuals.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a left clavicle disability had its onset during active service or is otherwise the result of an in-service disease or injury, to include the Veteran's in-service accident in September 1957.

The examiner should also provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., left degenerative arthritis, laceration of distal branch of infraorbital nerve, residual scar of left hip, and residuals of lacerations of the face and head, and of the left clavicle), combined, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  

The examiner should comment on whether considering a claimed lumbar spine disability and a peptic ulcer to be service-connected would alter this opinion. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, including the July 2014 chiropractic report noting that the Veteran was not capable of sustaining meaningful employment due to hip and back disabilities.  

4.  Develop and adjudicate the Veteran's intertwined claims of entitlement to service connection for lumbar spine disability and peptic ulcer. 

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


